- Midland National Life Insurance Company April 29 , Securities and Exchange Commission treet, N.E. Washington DC RE: Midland National Life Separate Account A File Number 333-80975  Survivorship Variable Universal Life Commissioners: Enclosed for filing is a copy of Post-Effective Amendment Number 12 to the above referenced Form N-6 Registration Statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any comments or questions about this filing, please contact Fred Bellamy of Sutherland Asbill & Brennan LLP at 202-383-0126 or fred.bellamy@sutherland.com . /s/ Terri Silvius Assistant Vice President  Variable Compliance & 38a-1 CCO cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on April 29 , Registration File No. 333-80975 811-05271 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO. _ 12_ _ [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. [ X ] (Check appropriate box or boxes.) Midland National Life Separate Account A (Exact name of registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of depositor) One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Address of depositors principal executive offices) Depositors Telephone Number, including Area Code: (605) 335-5700 Steve Horvat, Senior Vice President  Legal Midland National Life Insurance Company One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Name and address of agent for service) Copy to: Frederick R. Bellamy, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Avenue, N.W. Washington, DC 20004-2415 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) x on May 1, 2009 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(i) £ on pursuant to paragraph (a)(i) of Rule 485 If appropriate check the following box: o This post-effective amendment designates a new effective date for a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: Interests in Individual Flexible Premium Variable Life Insurance Policies SURVIVORSHIP VARIABLE UNIVERSAL LIFE Last Survivor Flexible Premium Variable Universal Life Insurance Contract Issued By: Midland National Life Insurance Company One Sammons Plaza  Sioux Falls, SD 57193 (605) 335-5700 (telephone)  (800) 272-1642 (toll-free telephone) (605) 373-8557 (facsimile for transaction requests)  (605) 335-3621 (facsimile for administrative requests) through the Midland National Life Separate Account A Please note our address has changed. Survivorship Variable Universal Life (the contract) is a last survivor life insurance contract issued by Midland National Life Insurance Company. The contract: provides insurance coverage with flexibility in death benefits and premiums; pays a death benefit if both of the two Insureds die while the contract is still inforce ; can provide substantial contract fund build-up on a tax-deferred basis. However, there is no guaranteed contract fund for amounts You allocate to the investment divisions . You bear the risk of poor investment performance for those amounts. lets You borrow against Your contract, withdraw part of the net cash surrender value , or completely surrender Your contract. There may be tax consequences to these transactions. Loans and withdrawals affect the contract fund , and may affect the death benefit . After the first premium, You may decide how much Your premiums will be and how often You wish to pay them, within limits. You may also increase or decrease the amount of insurance protection, within limits. Depending on the amount of premiums paid, this may or may not be a Modified Endowment Contract . If it is a Modified Endowment Contract , then loans and withdrawals may have more adverse tax consequences. You have a limited right to examine Your contract and return it to Us for a refund. You may allocate Your contract fund to Our General Account and up to ten investment divisions . Each division invests in a specified mutual fund portfolio. The mutual fund portfolios are part of the following series funds or trusts: 1. AIM Variable Insurance Funds, 2. Alger American Fund, 3. American Century Variable Portfolios, Inc., 4. Fidelity ® Variable Insurance Products, 5. Goldman Sachs Variable Insurance Trust, 6. Lord Abbett Series Fund, Inc., 7. MFS ® Variable Insurance Trusts, 8. Neuberger Berman AMT Portfolios, 9. PIMCO Variable Insurance Trust, 10. Premier VIT 11. ProFunds VP, 12. Van Eck Worldwide Insurance Trust, and 13. Vanguard ® Variable Insurance Funds You can choose among the sixty-one investment divisions listed on the following page. Your contract fund in the investment divisions will increase or decrease based on investment performance. You bear this risk. You could lose the amount You invest and lose Your insurance coverage due to poor investment performance. No one insures or guarantees the contract fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies and risks of the portfolios. The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense . May 1, SEPARATE ACCOUNT INVESTMENT PORTFOLIOS AIM V.I. Financial Services Fund Lord Abbett Series Fund, Inc. Americas Value Portfolio AIM V.I. Global Health Care Fund Lord Abbett Series Fund, Inc. Growth and Income Portfolio AIM V.I. International Growth Fund Lord Abbett Series Fund, Inc. International Portfolio Alger American Capital Appreciation Portfolio Lord Abbett Series Fund, Inc. Mid-Cap Value Portfolio Alger American LargeCap Growth Portfolio MFS ® VIT Growth Series Alger American Mid-Cap Growth Portfolio MFS ® VIT New Discovery Series American Century VP Capital Appreciation Fund MFS ® VIT Research Series American Century VP International Fund MFS ® VIT Total Return Series American Century VP Value Fund MFS ® VIT Utilities Series Fidelity VIP Asset Manager SM Portfolio Neuberger Berman AMT Regency Portfolio Fidelity VIP Asset Manager: Growth ® Portfolio PIMCO VIT High Yield Portfolio Fidelity VIP Balanced Portfolio PIMCO VIT Real Return Portfolio Fidelity VIP Contrafund ® Portfolio PIMCO VIT Small Cap StocksPLUS ® TR Portfolio Fidelity VIP Equity-Income Portfolio PIMCO VIT Total Return Portfolio Fidelity VIP Freedom 2010 Portfolio Premier VIT NACM Small Cap Portfolio 1 Fidelity VIP Freedom 2015 Portfolio ProFund VP Japan Fidelity VIP Freedom 2020 Portfolio ProFund VP Oil & Gas Fidelity VIP Freedom 2025 Portfolio ProFund VP Small-Cap Value ProFund VP Ultra Mid-Cap Fidelity VIP Freedom 2030 Portfolio Fidelity VIP Freedom Income Portfolio Van Eck Worldwide Hard Assets Fund Fidelity VIP Growth & Income Portfolio Van Eck Worldwide Real Estate Fund Fidelity VIP Growth Opportunities Portfolio Vanguard ® VIF Balanced Portfolio Fidelity VIP Growth Portfolio Vanguard ® VIF High Yield Bond Portfolio Fidelity VIP High Income Portfolio Vanguard ® VIF International Portfolio Fidelity VIP Index 500 Portfolio Vanguard ® VIF Mid-Cap Index Portfolio Fidelity VIP Investment Grade Bond Portfolio Vanguard ® VIF REIT Index Portfolio Fidelity VIP MidCap Portfolio Vanguard ® VIF Short-Term Investment-Grade Portfolio Fidelity VIP Money Market Portfolio Vanguard ® VIF Small Company Growth Portfolio Fidelity VIP Overseas Portfolio Vanguard ® VIF Total Bond Market Index Portfolio Goldman Sachs VIT Growth and Income Fund Vanguard ® VIF Total Stock Market Index Portfolio Goldman Sachs VIT Structured Small Cap Equity Fund 1 Formerly Premier VIT OpCap Small Cap Portfolio This prospectus generally describes only the variable portion of the Contract, except where the General Account is specifically mentioned. Buying this contract might not be a good way of replacing Your existing insurance or adding more insurance if You already own a flexible premium variable life insurance contract. You should read this prospectus carefully and keep it for future reference. You should also have and read the current prospectuses for the funds. Table of Contents CONTRACT BENEFITS/RISK SUMMARY 7 CONTRACT BENEFITS 7 Death Benefits 7 Flexible Premium Payments 7 Minimum Premium Benefit 7 Benefits of the Contract Fund 7 Tax Benefits 8 Contract Illustrations 8 Additional Benefits 8 Your Right To Examine This Contract 9 CONTRACT RISKS 9 Investment Risk 9 Surrender Charge Risk 9 Withdrawing Money 9 Risk of Lapse 9 Tax Risks 10 Risk of Increases in Charges 10 Portfolio Risks 10 FEE TABLE 10 SUMMARY OF SUVIVORSHIP VARIABLE UNIVERSAL LIFE 14 DEATH BENEFIT OPTIONS 14 FLEXIBLE PREMIUM PAYMENTS 15 INVESTMENT CHOICES 15 YOUR CONTRACT FUND 16 Transfers 16 Contract Loans 16 Withdrawing Money 17 Surrendering Your Contract 17 DEDUCTIONS AND CHARGES 17 Deductions From Your Premiums 17 Deductions From Your Contract Fund 18 Surrender Charges 18 ADDITIONAL INFORMATION ABOUT THE CONTRACTS 18 Your Contract Can Lapse 18 Correspondence and Inquiries 19 State Variations 20 Tax-Free Section 1035 Exchanges 20 DETAILED INFORMATION ABOUT SURVIVORSHIP VARIABLE UNIVERSAL LIFE 20 INSURANCE FEATURES 20 How the Contracts Differ From Whole Life Insurance 20 Application for Insurance 21 Death Benefit 21 Notice and Proof of Death 22 Payment of Death Benefits 22 Maturity Benefit 22 Changes In Survivorship Variable Universal Life 22 Changing The Face Amount of Insurance 23 Changing Your Death Benefit Option 23 When Contract Changes Go Into Effect 24 Flexible Premium Payments 24 Allocation of Premiums 25 Additional Benefits 26 SEPARATE ACCOUNT INVESTMENT CHOICES 28 Our Separate Account And Its Investment Divisions 28 The Funds 29 Investment Policies Of The Portfolios 29 Effects of Market Timing 35 Charges In The Funds 35 USING YOUR CONTRACT FUND 36 The Contract Fund 36 Amounts In Our Separate Account 36 How We Determine The Accumulation Unit Value 36 Contract Fund Transactions 37 Transfer Of Contract Fund 37 Transfer Limitations 38 Dollar Cost Averaging 40 Portfolio Rebalancing 41 Contract Loans 42 Withdrawing Money From Your Contract Fund 43 Surrendering Your Contract 44 THE GENERAL ACCOUNT 45 DEDUCTIONS AND CHARGES 45 Deductions From Your Premiums 45 Charges Against The Separate Account 46 Monthly Deductions From Your Contract Fund 46 Transaction Charges 48 How Contract Fund Charges Are Allocated 48 Loan Charge 48 Surrender Charge 48 Portfolio Expenses 49 TAX EFFECTS 49 INTRODUCTION 49 TAX STATUS OF THE CONTRACT 50 TAX TREATMENT OF CONTRACT BENEFITS 50 In General 50 Modified Endowment Contracts (MEC) 50 Distributions Other Than Death Benefits from Modified Endowment Contracts 51 Distributions Other Than Death Benefits from Contracts That Are Not Modified Endowment Contracts 51 Investment in the Contract 52 Contract Loans 52 Withholding 52 Life Insurance Purchases by Residents of Puerto Rico 52 Life Insurance Purchases by Nonresident Aliens and Foreign Corporations 52 Multiple Contracts 52 Continuation of Contract Beyond Age 100 52 Section 1035 Exchanges 52 Contract Split Option 53 Business Uses of Contract 53 Employer-Owned Life Insurance Contracts 53 Non-Individual Owners and Business Beneficiaries of Contracts 53 Split-Dollar Arrangements 53 Alternative Minimum Tax 54 Estate, Gift and Generation-Skipping Transfer Tax Considerations 54 Economic Growth and Tax Relief Reconciliation Act of 2001 54 Foreign Tax Credits 55 Possible Tax Law Changes 55 Our Income Taxes 55 ADDITIONAL INFORMATION ABOUT THE CONTRACTS 55 YOUR RIGHT TO EXAMINE THIS CONTRACT 55 YOUR CONTRACT CAN LAPSE 55 YOU MAY REINSTATE YOUR CONTRACT 56 CONTRACT PERIODS AND ANNIVERSARIES 56 MATURITY DATE 56 WE OWN THE ASSETS OF OUR SEPARATE ACCOUNT 57 CHANGING THE SEPARATE ACCOUNT 57 LIMITS ON OUR RIGHT TO CHALLENGE THE CONTRACT 57 YOUR PAYMENT OPTIONS 58 Lump Sum Payments 58 Optional Payment Methods 58 YOUR BENEFICIARY 59 ASSIGNING YOUR CONTRACT 60 WHEN WE PAY PROCEEDS FROM THIS CONTRACT 60 CHANGE OF ADDRESS NOTIFICATION 60 YOUR VOTING RIGHTS AS AN OWNER 61 DISTRIBUTION OF THE CONTRACTS 61 LEGAL PROCEEDINGS 63 FINANCIAL STATEMENTS 63 DEFINITIONS 69 APPENDIX A 71 CONTRACT BENEFITS/RISK SUMMARY In this prospectus We, Our, Us, Midland National, and Company mean Midland National Life Insurance Company. You and Your mean the owner of the contract. We refer to the two persons who are covered by the contract as the Insureds or Insured Persons, because the owner might not be one of the Insureds. There is a list of definitions at the end of this prospectus, explaining many words and phrases used here and in the actual insurance contract. In this prospectus, these words and phrases are generally in boldface type. This summary describes the contracts important risks and benefits. The detailed information appearing later in this prospectus further explains the following summary. This summary must be read along with that detailed information. Unless otherwise indicated, the description of the contract in this prospectus assumes that the contract is inforce and that there is no outstanding contract loan . CONTRACT BENEFITS Death Benefits Survivorship Variable Universal Life is life insurance on two Insureds. If the contract is inforce when the second of the two Insureds dies, We will pay a death benefit . No benefit is paid when the first Insured dies. You can choose between two death benefit options: Option 1: death benefit equals the face amount of the insurance contract. This is sometimes called a level death benefit . Option 2: death benefit equals the face amount plus the contract fund . This is sometimes called a variable death benefit . The death benefit may be even greater in some circumstances. See  Death Benefit  on page 21 . We deduct any contract debt and unpaid charges before paying any benefits. You may change the death benefit option You have chosen. You may also increase or decrease the face amount of Your contract, within certain limits. Flexible Premium Payments You may pay premiums whenever and in whatever amount You want, within certain limits. We require an initial minimum premium at issue based on the equal age . (See Appendix A for how the equal age is determined.) You need not pay premiums according to a planned schedule. We are not required to accept a premium payment of less than $50.00; however under current Company practice, if paid by monthly bank draft, will accept any premium or a payment as low as $30.00. See 
